Title: From Abigail Smith Adams to Anonymous, 7 January 1811
From: Adams, Abigail Smith
To: Anonymous



Quincy Janry 7th 1811

Sure my dear Friend there is a secret Sympathy in Souls whose minds are congenial to each other which draw them to communion. the Night before I received your palsied Letter, in its Silent watches my mind was employed about you and I was reflecting upon your lonely Situation for to you I knew it must be so, however Surrounded by kind tender and affectionate Friends, and I contemplated writing to you, not to accuse you of inattention towards me for I felt it not, but to inquire after your health, and to unite my tears with yours over the departed Friend we had just lost we may duly say in the words of Dr Young, “our dying Friends come, over us like a cloud”
after you left me, I frequently inquired respecting the situation of our much valued Friend. once only I was encouraged to hear that She was better, and to hope that She might be restord to her children and family—but the all wise disposer of Life and Death has orderd it otherways, and it becomes his dependent creatures to Submit. I most tenderly sympathize with the afflicted family. My own Mother was of the Same Age when I lost her. I have not forgotten the pangs her death cost me, or how much I felt myself bereved of Friend and counsellor, upon whose affection and Maternal care I had hung, and to whose advise I could at all times resort, as my guide, directress and counseller—I do most Sensibly enter into the grief of the Bereved Son & Daughters of our deceased Friend. the loss to them is no common one. deprived at an earlier Age of their Exelent Father. She had Supplied to them the Double Relation of Father and Mother, but let this be their consolation. when Father and Mother forsake me them then the Lord taketh me them up. the example of their parents is before them, and may her advise and counsel live with them—How blessing Brighten as they take their flight? I regret now it is too late that I had not cultivated a more intimate acquaintance & intercourse, but my frequent infirmities former  absence from my native State and the frequent Sickness & ill health to which I have of late years been Subject, has obliged me to decline that Society in which I Should otherways have delighted—
I am rejoiced that you can be with them who know so well how to pour the balm of comfort into the wounded heart bosom, and whose tender sympathy may in Some measure heal the broken heart. to do good and communicate is the happy province of my Friend pray assure them that I feel no common sorrow for a loss which the hand of Time and the consolations of religion may asswage—but never can efface—
I did not read your Friendly Epistle without watering it with my Tears it was all good like your own heart, full of the mercies and blessings you have received, without once repineing at the Severe affliction You have been called to endure—patient Submission and resignation to the dispensations of providence is a duty at all times encumbent upon us—and what we ought to strive for & cultivate, yet the example of our blessed Redeemer taught us not only to feel, but to weep over the graves of our departed Friends—I have in the course of the last week been calld to Sympathize with my Neice Mrs Foster  Suddenly deprived of her infant Son, more particularly Endeared to me from bearing the Name of a dear absent Son—Louisa is in turn with her sister, and will I know if she can call upon the Miss Sumners before she leaves it—as I shall make a point of doing when I come to Town. the President regreted that the weather & his health would not permit him to pay the last honour to her by attending the funeral—
When ever you return I pray you to pass a few days with me—My regard attend the Mrs Philips Your Neices, and the Sympathy and for yourself / affection of Your Friend

A Adams